Citation Nr: 0926453	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  05-05 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.	Initial evaluation of service-connected low back 
myofascitis, currently evaluated as 20 percent disabling.  

2.	Service connection for bilateral tendonitis, upper 
extremities, as secondary to the service-connected disability 
of low back myofascitis.  

3.	Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from March 1988 to July 1995.                  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, and the VA RO in Denver, Colorado.  

In July 2007, the Board denied the Veteran's increased rating 
claim for a low back disorder, and his secondary service 
connection claim for a bilateral upper extremity disorder 
(the Veteran's TDIU claim was later appealed to the Board in 
November 2007).  

The Veteran appealed the Board's July 2007 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  Pursuant 
to a Joint Motion filed by the parties to this matter, the 
Court remanded this matter to the Board for additional 
consideration of the increased rating claim, and of the 
secondary service connection claim.      

In June 2009, the Veteran submitted additional medical 
evidence to the Board.  In an accompanying statement, the 
Veteran requested that this matter be remanded so that the 
agency of original jurisdiction could consider the new 
evidence.    

The appeal is therefore REMANDED to the RO via the Appeal 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.




REMAND

The Board finds remand appropriate in this matter for two 
reasons.  

First, additional VA medical inquiry into the Veteran's 
service-connected low back disorder is appropriate.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Second, pursuant to the Veteran's request, consideration by 
the RO of the Veteran's June 2009 submission is necessary.  

The Board also finds it appropriate to withhold a decision 
regarding the Veteran's claim for a TDIU as his increased 
rating claim remains on appeal.  See Smith v. Gober, 236 
F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated 
together when they are "intimately connected"); Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of the Veteran's 
service-connected low back disorder.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.    

2.  The RO should particularly note any 
functional loss due to flare-ups of 
pain, fatigability, incoordination, 
pain on movement, and weakness, which 
results in additional disability beyond 
that reflected on range of motion 
measurements.  

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s).  An appropriate period 
of time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




